DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 

Allowable Subject Matter
Reference 1: Park (US 2016/0027901)
Reference 2: Bohr (US 2013/0178033)
Regarding claim 12, Park teaches all the similar feature of a claimed semiconductor device comprising:
a fin protruding above substrate (refer to AF in fig. 6);
a metal gate (135) over the fin; gate spacers (125) along sidewalls of the metal gate; a first source/drain region (refer to 144) over the fin and on a first side of the metal gate;

a second dielectric layer (155) over the first dielectric layer; and
a contact plug (185) extending through the first dielectric layer and the second dielectric layer to electrically couple to the first source/drain region, wherein the contact plug extends along and contacts a sidewall of the dielectric, structure and a sidewall of the gate spacers (See fig. 12).
Park does not teach a dielectric structure in the second dielectric layer, wherein upper surface of the dielectric structure distal from the substrate is level with an upper surface of the second dielectric layer distal from the substrate, wherein a lower surface of the dielectric structure contacts an upper surface of the metal gate.
Bohr teaches the same field of an endeavor (see par. 29 and fig. 9), wherein a dielectric structure (906) in the second dielectric layer (902), wherein upper surface of the dielectric structure (refer to upper surface of 908) distal from the substrate is level with an upper surface of the second dielectric layer (refer to upper surface of 902) distal from the substrate, wherein a lower surface of the dielectric structure (refer to lower surface of 908) contacts an upper surface of the metal gate (refer to upper surface of gate 102) (fig. 9D).
Thus, if would have been obvious to one having ordinary skills in the art before the invention was made to include a dielectric structure in the second dielectric layer, wherein upper surface of the dielectric structure distal from the substrate is level with an upper surface of the second dielectric layer distal from the substrate, wherein a 
Neither references 1 and 2 or their combination would teach “the dielectric structure comprising a different material than the first dielectric layer and the second dielectric layer, wherein a width of the dielectric structure measured at a first interface between the dielectric structure and the metal gate has a first value, wherein a distance measured at the first interface between a first outer sidewall of the gate spacers facing the first source/drain region and a second outer sidewall of the gate spacers facing away from the first source/drain region has a second value, wherein the first value is a same as the second value, wherein the first outer sidewall and the second outer sidewall contact the first dielectric layer.”
Regarding claim 1, Park and Bohr teach all the limitations of the claimed invention except for “a surface treated layer between the first dielectric layer and the second dielectric layer, wherein an upper surface of the surface treated layer distal from the substrate is level with an upper surface of the first gate structure distal from the substrate and level with an upper surface of the first gate spacers distal from the substrate”.
Regarding claim 17, Park and Bohr teach all the limitations of the claimed invention except for “a treated layer between the first dielectric material and the second 
Claims 1-6, 8-11, 12-18, 20, 21, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising: “a surface treated layer between the first dielectric layer and the second dielectric layer, wherein an upper surface of the surface treated layer distal from the substrate is level with an upper surface of the first gate structure distal from the substrate and level with an upper surface of the first gate spacers distal from the substrate” in combination of all of the limitations of claim 1. Claims 2-6 and 8-11 include all of the limitations of claim 1.
Regarding claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising: “a dielectric structure in the second dielectric layer, the dielectric structure comprising a different material than the first dielectric layer and the second dielectric layer, wherein a width of the dielectric structure measured at a first interface between the dielectric structure and the metal gate has a first value, wherein a distance measured at the first interface between a first outer sidewall of the gate spacers facing the first source/drain region and a second outer sidewall of the gate spacers facing away from the first source/drain region has a second value, wherein the first value is a same as the second value, wherein the first outer sidewall and the second outer sidewall contact the first dielectric layer” in combination of all of the limitations of claim 12. Claims 13-16, 23 and 24 include all of the limitations of claim 12.
claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising: “a treated layer between the first dielectric material and the second dielectric material, wherein an upper surface of the treated layer distal from the substrate is level with an upper surface of the first gate distal from the substrate” in combination of all of the limitations of claim 17. Claims 18, 20 and 21 include all of the limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818